Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Nine Mile Software, Inc. (the “Company”) on Form 10-Q for the period ending June 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Damon Deru, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/Damon Deru Damon Deru Chief Executive Officer (Acting Accounting Officer) August 15, 2011 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.The foregoing certifications are accompanying the Company's Form 10-Q solely pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code) and is not being filed as part of the Form 10-Q or as a separate disclosure document. A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.The foregoing certifications are accompanying the Company's Form 10-Q solely pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code) and is not being filed as part of the Form 10-Q or as a separate disclosure document. COVER LETTER LEONARDE.NEILSON 8160SouthHighlandDrive,Suite 104 AttorneyatLaw Sandy,Utah84093 Telephone:(801)733-0800 Fax:(801)733-0808 E-mail:LNeilsonLaw@aol.com August 15, 2011 Securities and Exchange Commission Office of Document Control treet NE Washington, D.C. 20549 VIA:EDGAR Re: Nine Mile Software, Inc. File No.333-143039 Form 10-Q (for the period ended June 30, 2011) To Whom It May Concern: Please find herewith transmitted by EDGAR, the Form 10-Q filed on behalf of Nine Mile Software, Inc. for the quarter ended June 30, 2011. Please direct all correspondences concerning this filing and Nine Mile Software, Inc. to this office. Yours truly, Leonard E. Neilson :ae Attachment
